Title: To James Madison from Arnold Henry Dohrman, 6 April 1795
From: Dohrman, Arnold Henry
To: Madison, James


Sir,
Newyork 6 April 1795.
I recd. your Letter dated 3 April, but to my great surprise, commencing to peruse it, I find you have made a mistake by addressing the Letter intended for me to some other person, I have therefore without investigating the contents returned you the Letter inclosed.
The Ship which I expected would enable me to make a final settlement of Mr. Mazzeis concern, is finally arrived, & has brought me the means, it will only take one or two days more to make arrangements, I request to inform me wether this money is to be remitted to Europa, in such a Case unexeptionable Bills on London might answer the same purposes as Cash, I request you will favour me with yr. commands of which I have been deprived by this unforeseen accident. Where is Mr. Mazzei now. With due Respect I have the hour. to remain Sir Your very Obedt. numb Servant
Arnd. Henry Dohrman
